DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 10, 13, 15-16 are objected to because of the following informalities:   
Referring to claim 1, the limitation “said manifold plate having an aperture sized to cooperate with each said branch port” is indefinite. According to specification and figures, said manifold plate having plurality of apertures, each aperture sized to cooperate with respective one of said branch ports; not an aperture sized to cooperate with each said branch port. The claim requires clarification.

Referring to claim 7, the term “an electrical conduit” lacks antecedent basis because claim 1 mentions said first end of said outer diameter sized to cooperate with an inner diameter of an electrical conduit.  Therefore, clarification is required.

Referring to claim 10, the term “said adjacently positioned branch port apertures” lack antecedent basis because claim 7 depends on claim 1 and has only one aperture not plural mentioned, therefore, claim 7 in indefinite. 

Referring to claim 13, the term “wherein said body portion includes at least one tab for securing said branch block to a surface” is indefinite because term “a surface “ referrers to a surface of what. Therefore, clarification is required.

Referring to claim 15, the term “said polymer” lacks antecedent basis because claim 15 depends on claim 1, and claim 1 do not mention a polymer. Therefore, clarification is required.

Referring to claim 16, the term “said plastic” lacks antecedent basis because claim 16 depends on claim 1 and claim 1 do not mention a plastic. Therefore, clarification is required.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Referring to claim 8, the limitation “wherein an outside diameter of each said branch port is sized to cooperate with an inner diameter of said second electrical conduit’ is indefinite because limitation of claim 8 conflicts with the limitation of claim 1 having “each said branch port internal diameter being sized to accept a second electrical conduit to create a watertight connection therebetween”. Claim 1 mentions that internal diameter of the branch port being accepting a second electrical conduit to create a watertight connection while claim 8 mentions that an outside diameter of each said branch port is sized to cooperate with an inner diameter of said second electrical conduit; therefore, claim 8 opposite or contradictory to claim 1. Theodore, claim 8 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Marchek et al. (US20180011276, hereinafter Marchek) in view of Schwartze et al. (US4288107, hereinafter Schwartze),

Referring to claim 1, Marchek discloses a branch block ( figures 3-6) for connecting electrical conduit for constructing electrical pathways comprising: 
an inlet port (62) formed as a hollow cylindrical member having a first end and a second end (a first and second end of 62), an internal bore (a bore 54 of 62) and an outer diameter (an outer diameter of 62), said first end of said outer diameter sized to cooperate with an inner diameter of an electrical conduit (an outer diameter of 62 sized to cooperate with an inner diameter of 20), said second end of said inlet port integrally formed to a body portion (second end of 62 formed to 50), said body portion being tubular and having an inlet end sized and shaped to approximate the size and shape of the second end of said inlet port (see figure 6), 
an outlet end larger in diameter than said inlet end and shaped to accept at least two branch ports in a side by side arrangement (see end at 56 having  two branch ports ), a manifold plate covering said outlet end of said body portion (80), said manifold plate having an aperture sized to cooperate with each said branch port (81), said branch ports (82) cylindrical in shape having a first branch port end sealably secured to said manifold plate to circumscribe one of said apertures (82 secured to 80), each said branch port having an internal diameter and an outside diameter (see inner and outer diameters of 82), each said branch port internal diameter being sized to accept a second electrical conduit (see internal diameter of 82 being sized to accept a second electrical conduit 24, paragraph 0020 states, “A subunit 24 may include one or more optical fibers or alternatively may include a power conductor, such as a copper wire. A subunit 24 may further include, various outer protective layers, such as cladding, buffer and/or jacket layers, which surround and protect the optical fibers (or power conductor)”) , each said branch port providing a pathway for an electrical wire to be pushed through a respective said branch port (see figure 6), said body portion directing said electrical wire through said internal bore of said inlet port irrespective of which said branch port said electrical wire is pushed through (see figure 6).

Marchek fails to disclose each said branch port internal diameter being sized to accept a second electrical conduit to create a watertight connection therebetween.
Schwartze discloses each said branch port (9, figure 4) internal diameter being sized to accept a second electrical conduit (2) to create a watertight connection therebetween (2 snugly fit with 9).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of claimed invention to modify the branch block of Marchek to have diameter of conduit as taught by Schwartze because it can thus be seen that the cable end is made moisture-proof to prevent ingress of water and other corroding substances.

Referring to claim 2, Marchek in view of Schwartze disclose the branch block of Claim 1 wherein said branch ports are integrally formed to said manifold plate (branch ports of 82 integrally with 80 in figure 3 of Marchek).

Referring to claim 3, Marchek in view of Schwartze disclose the branch block of Claim 1, but fail to disclose wherein said branch ports are integrally formed to said manifold plate. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to said branch ports are integrally formed to said manifold plate in order to keep them together since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Referring to claim 4, Marchek in view of Schwartze disclose the branch block of Claim 1 wherein said manifold plate is secured to said outlet end of said body portion with fasteners (86 in figures 4-5 of Marchek), a seal extending around a perimeter of said outlet end of said body portion and cooperating with a back surface of said manifold plate to create a watertight seal therebetween (84 in figures 4-5).

Referring to claim 5, Marchek in view of Schwartze disclose the branch block of Claim 1 wherein said seal is an O-ring (see 84 in figures 4-5 and paragraph 0031).

Referring to claim 6, Marchek in view of Schwartze disclose the branch block of Claim , wherein said manifold plate is secured to said outlet end of said body portion but fail to disclose by adhesive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have said manifold plate is secured to said outlet end of said body portion by adhesive in order to keep them together securely or tightly. It is well known that adhesive used for keeping two adjacent things together.

Referring to claim 7, Marchek in view of Schwartze disclose the branch block of Claim 1 wherein said inner bore of said inlet port is sized to cooperate with an outside diameter of the electrical conduit (see 20 in figure 3 sized fits in 62).

Referring to claim 9, Marchek in view of Schwartze disclose the branch block of Claim 1, wherein said body portion tapers between said inlet port and said branch ports (see taper portion between from 54 to 56 in figure 3).

Referring to claim 11, Marchek in view of Schwartze disclose the branch block of Claim 1 wherein a longitudinal centerline of the outermost said branch port is oriented at an obtuse angle with respect to the longitudinal centerline of said inlet port (see figure 5-6 of Marchek, wherein a longitudinal centerline of the outermost 82 is oriented at an obtuse angle with respect to the longitudinal centerline of 62).

Referring to claim 12, Marchek in view of Schwartze disclose the branch block of Claim 1 wherein said manifold plate includes 4 branch ports (see figures 3-4 of Marchek).
Referring to claim 14, Marchek in view of Schwartze disclose the branch block of Claim 1 wherein said branch block is constructed from a polymer (see plastic in paragraph 0024 of Marchek).

Referring to claim 15, Marchek in view of Schwartze disclose the branch block of Claim 1 wherein said polymer is plastic (see paragraph 0024 of Marchek).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Marchek,  Schwartze, and further in view of Broomall et al. (US20050090152, hereinafter Broomall).

Referring to claim 10, Marchek in view of Schwartze disclose the branch block of Claim 1  but fail to disclose wherein said body portion includes at least one divider, said at least one divider positioned between said adjacently positioned branch port apertures.

Broomall discloses wherein said body portion includes at least one divider, said at least one divider positioned between said adjacently positioned branch port apertures ( divided between two apertures at 17 and between 19 in figure 2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a divider in the body portion because a divided would able to guide or route cable within body from one end of the body to other end of the body.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Marchek,  Schwartze , and further in view of Ann et al. (US20200209501, hereinafter Ann).

Referring to claim 13, Marchek in view of Schwartze disclose the branch block of Claim 1  but fail to disclose wherein said body portion includes at least one tab for securing said branch block to a surface.

Ann discloses wherein said body portion includes at least one tab for securing said branch block to a surface ( 76 in figure 6;  paragraph 0042 states, “the end-wall structure 64 can also include a mounting feature 76 for securing the fan-out housing 24 to a structure such as a wall, a pole, a hand-hole, a bracket, a cable, a wire or other structure by a fastener or other connection structure, In certain examples, the mounting feature 76 can include a tab defining an opening.”.).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have tab in the body portion because paragraph 0042 states, “the end-wall structure 64 can also include a mounting feature 76 for securing the fan-out housing 24 to a structure such as a wall, a pole, a hand-hole, a bracket, a cable, a wire or other structure by a fastener or other connection structure”.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Marchek,  Schwartze , and further in view of McGrath et al. (US20140076628, hereinafter McGrath).

Referring to claim 16, Marchek in view of Schwartze disclose the branch block of Claim 1  but fail to disclose wherein said plastic is glass filled.

McGrath discloses wherein said plastic is glass filled ( any multiple leg transitions 22, are formed by the application of a composite matrix material, preferably a polymer matrix material reinforced with various materials, such as s-glass fibers).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have branch block material  having glass fiber as taught by McGrath  because adding glass fiber would increase mechanical and tensile strength of the material or product.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847